Citation Nr: 1721575	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  05-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran now resides in Florida, and thus jurisdiction lies with the RO in St. Petersburg, Florida. 

The claim was previously before the Board.  In November 2011, the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of increased evaluation claims that no longer before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board subsequently remanded the Veteran's TDIU claim for additional development.  The claim returned to the Board in July 2016 and was remanded for additional development.  The Board finds that the previous remand directives have been completed and additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim for entitlement to TDIU is properly before the Board.


FINDINGS OF FACT

1.  The Veteran has a combined disability evaluation of 90 percent from May 1, 2003 and 100 percent from January 9, 2008, and is currently service-connected for: bronchial asthma with sleep apnea at 60 percent from May 1, 2003; eczema and atopic dermatitis at a noncompensable rating from May 1, 2003 and at 60 percent from January 9, 2008; gastroesophageal disease with hiatal hernia and IBS at 30 percent from May 1, 2003; major depressive disorder at 10 percent from May 1, 2003 and at 30 percent from August 3, 2012; right shoulder strain at 20 percent from May 1, 2003; bilateral pes planus at a noncompensable rating from May 1, 2003, at 10 percent from September 17, 2007, and 20 percent from January 25, 2008; patellofemoral syndrome of the left knee at 10 percent from May 1, 2003, lumbar spondylosis at 10 percent from May 1, 2003; allergic conjunctivitis at 10 percent from May 1, 2003; tinnitus at 10 percent from May 1, 2003; thoracic spondylosis at a noncompensable rating; ganglion cyst of the left wrist at a noncompensable rating; bilateral hearing loss at a noncompensable rating; otitis media and labyrinthitis at a noncompensable rating; allergic rhinitis at a noncompensable rating; hemorrhoids at a noncompensable rating; erectile dysfunction at a noncompensable rating; and multiple skin scars at a noncompensable rating.  

2.  The Veteran has remained gainfully employed during the entire appeal period.  


CONCLUSION OF LAW

1.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA has the duty to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

With respect to VA's duty to notify, the Board finds that VCAA notice requirements were satisfied by virtue of a letter dated November 2010, which was sent to the Veteran prior to the February 2013 Supplemental Statement of the Case.  The letter informed the Veteran of what evidence was required to substantiate the TDIU claim, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to VA's duty to assist, the Board finds that all service records and VA and private medical records have been associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  Although the Veteran did not submit a completed Application for Increased Compensation Based on Unemployability (VA Form 21-8940), which was provided to him by virtue of the November 2010 VCAA notice letter, the Board finds that the record contains sufficient evidence to adjudicate the claim.  The Board is unaware of any outstanding evidence or information.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded multiple VA examinations during the course of the appeal period that are thorough and supported by the other evidence of record.  The examinations discussed clinical findings; the Veteran's reported history; and the impact of the disabilities on his activities of daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  For the foregoing reasons, the Board finds that VA's duties to notify and assist have been met and, as such, it is not prejudicial for the Board to proceed to a final decision in this appeal.

Analysis

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Here, the Veteran meets the schedular criteria for TDIU and, as such, further discussion of TDIU on an extraschedular basis is unnecessary. 

Service connection is currently in effect for: bronchial asthma with sleep apnea at 60 percent from May 1, 2003; eczema and atopic dermatitis at a noncompensable rating from May 1, 2003 and at 60 percent from January 9, 2008; gastroesophageal disease with hiatal hernia and IBS at 30 percent from May 1, 2003; major depressive disorder at 10 percent from May 1, 2003 and at 30 percent from August 3, 2012; right shoulder strain at 20 percent from May 1, 2003; bilateral pes planus at a noncompensable rating from May 1, 2003, at 10 percent from September 17, 2007, and 20 percent from January 25, 2008; patellofemoral syndrome of the left knee at 10 percent from May 1, 2003, lumbar spondylosis at 10 percent from May 1, 2003; allergic conjunctivitis at 10 percent from May 1, 2003; tinnitus at 10 percent from May 1, 2003; thoracic spondylosis at a noncompensable rating; ganglion cyst of the left wrist at a noncompensable rating; bilateral hearing loss at a noncompensable rating; otitis media and labyrinthitis at a noncompensable rating; allergic rhinitis at a noncompensable rating; hemorrhoids at a noncompensable rating; erectile dysfunction at a noncompensable rating; and multiple skin scars at a noncompensable rating.  The Veteran has a combined evaluation of 90 percent from May 1, 2003 and 100 percent from January 9, 2008.

With respect to the period from May 1, 2003 to January 9, 2008, the record contains evidence that the Veteran was employed full-time for the entire period and, as such, entitlement to TDIU is not warranted.

In December 2003 VA treatment records, the Veteran reported that his service-connected sleep apnea was causing difficulties at work with concentrating and that he missed two days of work due to increased fatigue.  In correspondence dated January 2007, a former employer reported that the Veteran has been continuously employed from May 2004 until October 2007, at which point he was noted to be on extended medical leave for a 26-week period.  The record indicates that, shortly thereafter, the Veteran reported that he started working with his present employer in June 2008, and has remained gainfully employed there since.  See February 2017 VA Social and Industrial Survey.  In June 2010, the Veteran was approved for a flexible work schedule due to his sleep apnea and it was noted that, based on a physician's determination, the Veteran's service-connected sleep apnea causes fragmented sleep and limits the Veteran's ability to wake up at a set time each morning.  The employer concluded that a flexible schedule would not cause undue hardship on the employer, that the Veteran was still able to perform all of the essential functions of his job, and that the Veteran was expected to report for normal 8 hour work days with flexible accommodations.  

In August 2012, the Veteran was afforded several VA examinations to determine the severity and functional impact of his service-connected disabilities.  The Veteran reported that he previously worked as a contractor and currently continued to work as a safety inspector for the previous 4 years.  The examiner noted that the Veteran's low back condition could affect his ability to perform tasks such as pulling, pushing, heavy lifting, bending, and stooping.  It was noted that the Veteran's pes planus could affect his ability to walk or stand for prolonged times and that his left knee and right shoulder condition could affect his ability to perform tasks such as pulling, pushing, and heavy lifting.  The Veteran reported that during significant exacerbations of his skin condition, he may need to reschedule work-related travel.  He was still noted to be able to perform clerical tasks.

In February 2017, the Veteran declined to disclose his employment history, but reported that he had remained gainfully employed since June 2008 and reported that "everything was going better with flex schedule accommodations."  Notably, the February 2017 examiner observed that despite medical issues, the Veteran continued to go to great lengths to continue to work.  The examiner opined that the Veteran should be able to continue to work on a flexible schedule. 

There is no dispute that the Veteran meets the schedular criteria for TDIU for the period from May 1, 2003 to January 9, 2008.  However, as a matter of law, TDIU cannot be granted when the evidence establishes that a veteran was gainfully employed on a full-time basis.  Here, the preponderance of the record indicates that the Veteran has remained gainfully employed during the entire appeal period.  The Board acknowledges the Veteran's extended medical leave in October 2007; however, the Veteran continued to be considered an employee and, shortly thereafter, obtained a new job by June 2008 and has remained gainfully employed there with full-time status.  

In light of the evidence indicating that the Veteran had sustained, full-time employment for the majority of the period from May 2003 to January 2008, and in the absence of any evidence or argument suggesting that his earned annual income ever failed to exceed the poverty threshold or that his actual employment was otherwise marginal in nature, the Board finds that the preponderance of the evidence shows that Veteran was able to maintain substantially gainful employment.  See 38 C.F.R. § 4.16; Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

With respect to the appeal period from January 9, 2008 to present, the Board notes that the Veteran has a combined evaluation of 100 percent and, as such, the issue of entitlement to TDIU is moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).  

The Board acknowledges that the Veteran's service-connected disabilities have affected the Veteran's employment, as evidenced by the accommodations granted to the Veteran.  However, the Board emphasizes that, as a matter of law, a TDIU cannot be granted for a period during which the evidence establishes that a veteran is gainfully employed on a full-time basis.  See 38 C.F.R. § 4.16; see also Faust v. West, 13 Vet. App. 342, 356 (2000).  As such, entitlement to TDIU is not warranted and the claim must be denied as a matter of law.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


